—Order, Supreme Court, Bronx County *163(George Friedman, J.), entered on or about June 13, 1997, which granted plaintiffs’ motion to set aside the verdict in defendant’s favor and ordered the matter restored to the trial calendar, unanimously affirmed, without costs.
In this case concerning an automobile accident at an intersection, we agree with the trial court that the jury’s verdict finding that defendant, although negligent, did not cause the accident, was “irreconcilably inconsistent” (Pimpinella v McSwegan, 213 AD2d 232, 233). The evidence simply did not permit the jury to conclude both that defendant had been negligent and that his negligence was not a cause of the accident. Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.